Willard Bartlett, J.:
The complaint in this action contains twenty-one numbered parargraphs. The cause of action is stated in paragraphs 1 to 15, inclusive. Those paragraphs allege, in substance, that the plaintiff was induced to subscribe for and purchase fifty shares of the preferred stock of the United Domestic Sewing Machine Company, in reliance *412upon a prospectus which the defendants caused' to be published and distributed, with their names thereon as directors, with intent to influence the public, and which prospectus was largely made up of statements that were not true in fact, and were known by the defendants to be false. The subsequent paragraphs, from that numbered 16 to that numbered 21, inclusive, allege facts which, if true, are merely items of evidence tending to establish the cause of action set forth in the previous portion of the complaint. They were so regarded by the learned judge at Special Term, who expressed the opinion that they were unnecessarily pleaded, but who denied the motion to strike them out as irrelevant and redundant, because strict pleading has" become, to quote his own language, “ a lost art in this- State,”
If it be true, indeed, that the art of strict pleading is lost, we think it is the duty of the courts to do what they can to restore .it, and to 'that end the motion in this case should be granted. Unless the provision of the Code which authorizes the court to strike out irrelevant and redundant matter is to be treated as a nullity, the appellant is entitled to relief thereunder. A party should not be compelled in pleading to admit or deny a dozen printed folios of a complaint containing nothing but the particulars of evidence which may be pertinent to the plaintiff’s cause of action as proof, but which are in no wise necessary to a statement thereof. The cause of action in the present case is clearly and fully set out in the first fifteen numbered paragraphs of the complaint, and, as a matter-of pleading, all that follows the fifteenth paragraph, except the prayer for judgment, is redundant and should be stricken out.
Order reversed, with costs and disbursements, and motion granted, with ten dollars costs.
All concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollar^ costs.